Title: Francis Walker Gilmer to the Rector and Visitors of the University of Virginia, 25 January 1825
From: Gilmer, Francis Walker
To: Rector and Visitors of the University of Virginia


        
          Richmond 25th. January 1825
        
        It was my intention on leaving England, to have drawn up during the voyage, an extended report of all my proceedings on the mission with which I was entrusted. A most boisterous passage, with continued & severe sickness prevented me, and since my arrival, I have had neither leisure nor strength for the undertaking. A short account of my pecuniary transactions however, I feel myself bound to present. That is rendered very simple, by my never having had in my hands, a shilling of the money. All the payments were made directly by Gowan & Marx (Bankers,) to the persons entitled to receive the money.
        I have to account with the university, for a bill drawn in Richmond on the 29th. april 1824, by Joseph Marx & Son, on Gowan & Marx of London, for £1800 Sterg. due at 60 days sight, & indorsed by Wm. Nekervis Cashr. of the Farmer’s Bank of Virginia.
        This bill was presented for acceptance, on the 13th. June, and was of course due on 16th. August.
        
          The following are the drafts I made on Gowan & Marx.
          
            
            £. S. D
          
          
            Sepr. 20th. in favour of George Blaettermann—
            
          
          
            advance as professor in the University
            80. 0. 0
          
          
            29th of John Tuther (optician) part of
            
          
          
            apparatus
            21.16. 6
          
          
            Octr. 1. Letter of credit in favour of
            1.129. 7. 6
          
          
            Bohn (Bookseller)
            
          
          
            do. Ths. H. Key—advance as Professor
            50. 0. 0
          
          
            do. Dr. R. Dunglison do.
            50. 0. 0
          
          
            do. Cary (optician) amount not exactly
            
          
          
            ascertained as some of the instruments
            
          
          
            were to be made
            205.15. 0
          
          
            3d. Ch. Bonnycastle—advance as Professor
            50. 0. 0
          
          
            do. for further apparatus
            50. 0. 0
          
          
            
            1.636.19. 0
          
          
             
            
          
          
            Leaving a balance in the hands of
            
          
          
            Gowan & Marx, due the university of
            163. 1. 0
          
        
        This however will be diminished by insurance, package, drayage &c. &c.
        
        It will be observed, that the books already arrived do not, include all enumerated in the annexed catalogue, because some of the books were to be shipped from the Continent directly to the United States. They however, are not to be paid for, until shipped, which was to be early in November.
        (B.) is the catalogue of books with the prices annexed.
        (C) is a very full catalogue of instrumental books furnished by the learned Dr. Parr.
        (D.) is a catalogue of the library of the Royal Institution presented by Mr. Harris.
        (I.) is a list of instruments already furnished, & of others to be delivered in London by 25th octr ’24. (Some delay I fear is likely to occur as to part of them, from a misunderstanding between Cary the Maker & G & M. about a deduction of 10 pc. on some of the articles.)
        (K.) is a letter confidential in its nature. I do not wish its contents to be made known to any one, but the visitors, and desire it may be returned to me, after it has been submitted to them.
        (M.) is a letter from the Revd. John Lynes, offering to the university the library of Dr. Parr at his death. He married a grandaughter of Dr. Parr, & will be his executor. The proposal is also mentioned in a letter from Dr. Parr to me.
        I have already informed the Rector by letters from New York, of the persons employed as Professors in the different departments, and have forwarded to him their several contracts. I have the honor to be with great consideration & respect, your very hum. Sert &c. &c.
        
          Francis W. Gilmer
        
      